EXHIBIT 10.1


FIFTH AMENDMENT TO LEASE
THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 1st
day of September, 2016 (the “Fifth Amendment Execution Date”), by and between
BMR-201 ELLIOTT AVENUE LLC, a Delaware limited liability company (“Landlord”),
and OMEROS CORPORATION, a Washington corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
January 27, 2012 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of November 5, 2012, that certain Second Amendment
to Lease dated as of November 16, 2012, that certain Third Amendment to Lease
dated as of October 16, 2013 and that certain Fourth Amendment to Lease dated as
of September 8, 2015 (collectively, and as the same may have been further
amended, amended and restated, supplemented or modified from time to time, the
“Existing Lease”), whereby Tenant leases certain premises (the “Existing
Premises”) from Landlord at 201 Elliott Avenue West in Seattle, Washington (the
“Building”), including certain space within the Building’s vivarium (such
portion of the Building’s vivarium currently leased to Tenant, the “Tenant’s
Existing Vivarium Space”);
B.WHEREAS, Tenant desires to lease additional premises from Landlord in the
Building’s vivarium; and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Additional Vivarium Premises. Effective as of the Fifth Amendment Execution
Date, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
approximately two thousand fifty-eight (2,058) additional square feet of
Rentable Area located in the Vivarium, consisting of approximately nine hundred
twenty-four (924) additional square feet of Rentable Area located in the
Vivarium, as shown on Exhibit A-1 attached hereto (the “Third Additional
Vivarium Premises”) and approximately one thousand one hundred thirty-four
(1,134) additional square feet of Rentable Area located in the Vivarium, as
shown on Exhibit A-2 attached hereto (the “Fourth Additional Vivarium Premises,”
and together with the Third Additional Vivarium Premises, the





--------------------------------------------------------------------------------





“Fifth Amendment Vivarium Premises”), in each case for use by Tenant in
accordance with the Permitted Use and in accordance with all other terms and
conditions of the Lease. From and after the Fifth Amendment Execution Date, the
term “Premises,” as used in the Lease shall mean the Existing Premises plus the
Fifth Amendment Vivarium Premises, and the term “Tenant’s Vivarium Space,” as
used in the Lease, shall mean the Tenant’s Existing Vivarium Space plus the
Fifth Amendment Vivarium Premises.
3.Term.
a.    The Term of the Lease with respect to the Third Additional Vivarium
Premises (as the same may be earlier terminated in accordance with the Lease,
the “Third Additional Vivarium Term”) shall commence on the Fifth Amendment
Execution Date and end on the Term Expiration Date. Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the Third Additional Vivarium Premises required for the Permitted Use by
Tenant shall not serve to extend the commencement of the Third Additional
Vivarium Term.
b.    The Term of the Lease with respect to the Fourth Additional Vivarium
Premises (as the same may be earlier terminated in accordance with the Lease,
the “Fourth Additional Vivarium Term”) shall commence on the Fifth Amendment
Execution Date and end on the Term Expiration Date. Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the Fourth Additional Vivarium Premises required for the Permitted Use by
Tenant shall not serve to extend the commencement of the Fourth Additional
Vivarium Term.
4.Condition of Fifth Amendment Vivarium Premises.
a.    Third Additional Vivarium Premises. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of the Third Additional Vivarium Premises or with
respect to the suitability of the Third Additional Vivarium Premises for the
conduct of Tenant’s business. Tenant acknowledges that (a) it is fully familiar
with the condition of the Third Additional Vivarium Premises and agrees to take
the same in its condition “as is” as of the Fifth Amendment Execution Date and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Third Additional Vivarium Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Third Additional Vivarium Premises. Tenant’s
taking of possession of the Third Additional Vivarium Premises shall, except as
otherwise agreed to in writing by Landlord and Tenant, conclusively establish
that the Third Additional Vivarium Premises were at such time in good, sanitary
and satisfactory condition and repair.
b.    Fourth Additional Vivarium Premises. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of the Fourth Additional Vivarium Premises or with
respect to the suitability of the Fourth Additional Vivarium Premises for the
conduct of Tenant’s business. Tenant acknowledges that (a) it is fully familiar
with the condition of the Fourth Additional Vivarium Premises and agrees to take
the same in its condition “as is” as of the Fifth Amendment Execution Date and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Fourth Additional Vivarium Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Fourth Additional Vivarium Premises. Tenant’s
taking of possession of the Fourth Additional Vivarium Premises shall, except as
otherwise


2



--------------------------------------------------------------------------------





agreed to in writing by Landlord and Tenant, conclusively establish that the
Fourth Additional Vivarium Premises were at such time in good, sanitary and
satisfactory condition and repair.
5.Base Rent. In addition to all Base Rent for the Existing Premises, commencing
on the Fifth Amendment Execution Date and (a) with respect to the Third
Additional Vivarium Premises, continuing for the duration of the Third
Additional Vivarium Term, Tenant shall pay to Landlord (in accordance with the
provisions of the Lease) Base Rent for the Third Additional Vivarium Premises
and (b) with respect to the Fourth Additional Vivarium Premises, continuing for
the duration of the Fourth Additional Vivarium Term, Tenant shall pay to
Landlord (in accordance with the provisions of the Lease) Base Rent for the
Fourth Additional Vivarium Premises. Initial monthly and annual installments of
Base Rent for the Third Additional Vivarium Premises shall be as set forth on
Exhibit B-1 attached hereto. Initial monthly and annual installments of Base
Rent for the Fourth Additional Vivarium Premises shall be as set forth on
Exhibit B-2 attached hereto.
6.Pro Rata Share. Tenant’s Pro Rata Share of the Project with respect to the
Third Additional Vivarium Premises shall be 0.61%, and Tenant’s Pro Rata Share
of the Project with respect to the Fourth Additional Vivarium Premises shall be
0.75%. Therefore, commencing as of the Fifth Amendment Execution Date, Tenant’s
Pro Rata Share of the Project for the entire Premises (i.e., the Existing
Premises plus the Fifth Amendment Vivarium Premises) shall be 54.33%.
7.Termination Options.
a.    Third Additional Vivarium Premises. Notwithstanding anything to the
contrary in the Lease, Tenant shall have the right to terminate the Lease, but
only with respect to the Third Additional Vivarium Premises (and no less than
all of the Third Additional Vivarium Premises), by providing written notice (the
“Third Additional Vivarium Termination Notice”) to Landlord at least sixty (60)
days prior to Tenant’s desired termination date (the “Third Additional Vivarium
Termination Date”), which Third Additional Vivarium Termination Date shall be
set forth in the Third Additional Vivarium Termination Notice. Subject to (a)
Landlord’s timely receipt of the Third Additional Vivarium Termination Notice
and (b) Tenant surrendering the Third Additional Vivarium Premises in the
condition required under the Lease (including, without limitation, Section 18.2
and Article 26 of the Lease), then, as of the Third Additional Vivarium
Termination Date, the Lease with respect to the Third Additional Vivarium
Premises only shall terminate and be of no further force or effect, and Landlord
and Tenant shall be relieved of their respective obligations under the Lease
with respect to the Third Additional Vivarium Premises only from and after the
Third Additional Vivarium Termination Date, except with respect to those
obligations set forth in the Lease that expressly survive the expiration or
earlier termination thereof, including payment by Tenant of all amounts owed by
Tenant pursuant to the Lease with respect to the Third Additional Vivarium
Premises for the period up to and including the Third Additional Vivarium
Termination Date. The termination right granted to Tenant pursuant to this
Section shall automatically terminate and be of no further force or effect in
the event that (y) Tenant assigns, subleases or otherwise Transfers the Third
Additional Vivarium Premises or any portion thereof to other entities or
persons, other than in connection with an Exempt Transfer (or in connection with
any sublease approved by Landlord pursuant to Article 29 of the Original Lease),
or (z) Tenant’s right to possession of the Third Additional Vivarium Premises
has previously been terminated. The termination right granted


3



--------------------------------------------------------------------------------





to Tenant pursuant to this Section is personal to Tenant and any Permitted
Transferees, and may not be exercised by any other assignee, sublessee or
transferee of Tenant’s or a Permitted Transferee’s interest in the Lease.
b.    Fourth Additional Vivarium Premises. Notwithstanding anything to the
contrary in the Lease, Tenant shall have the right to terminate the Lease, but
only with respect to the Fourth Additional Vivarium Premises (and no less than
all of the Fourth Additional Vivarium Premises), by providing written notice
(the “Fourth Additional Vivarium Termination Notice”) to Landlord at least sixty
(60) days prior to Tenant’s desired termination date (the “Fourth Additional
Vivarium Termination Date”), which Fourth Additional Vivarium Termination Date
shall be set forth in the Fourth Additional Vivarium Termination Notice. Subject
to (a) Landlord’s timely receipt of the Fourth Additional Vivarium Termination
Notice and (b) Tenant surrendering the Fourth Additional Vivarium Premises in
the condition required under the Lease (including, without limitation, Section
18.2 and Article 26 of the Lease), then, as of the Fourth Additional Vivarium
Termination Date, the Lease with respect to the Fourth Additional Vivarium
Premises only shall terminate and be of no further force or effect, and Landlord
and Tenant shall be relieved of their respective obligations under the Lease
with respect to the Fourth Additional Vivarium Premises only from and after the
Fourth Additional Vivarium Termination Date, except with respect to those
obligations set forth in the Lease that expressly survive the expiration or
earlier termination thereof, including payment by Tenant of all amounts owed by
Tenant pursuant to the Lease with respect to the Fourth Additional Vivarium
Premises for the period up to and including the Fourth Additional Vivarium
Termination Date. The termination right granted to Tenant pursuant to this
Section shall automatically terminate and be of no further force or effect in
the event that (y) Tenant assigns, subleases or otherwise Transfers the Fourth
Additional Vivarium Premises or any portion thereof to other entities or
persons, other than in connection with an Exempt Transfer (or in connection with
any sublease approved by Landlord pursuant to Article 29 of the Original Lease),
or (z) Tenant’s right to possession of the Fourth Additional Vivarium Premises
has previously been terminated. The termination right granted to Tenant pursuant
to this Section is personal to Tenant and any Permitted Transferees, and may not
be exercised by any other assignee, sublessee or transferee of Tenant’s or a
Permitted Transferee’s interest in the Lease.
8. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
indemnify, save, defend and hold harmless the Landlord Indemnitees for, from and
against any and all cost or liability for compensation claimed by any such
broker or agent employed or engaged by it or claiming to have been employed or
engaged by it.
9.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.
10.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:




4



--------------------------------------------------------------------------------





Omeros Corporation
201 Elliott Avenue West
Seattle, Washington 98119
Attn: Chief Executive Officer
E-mail: gdemopulos@omeros.com;
with a copy to:
Omeros Corporation
201 Elliott Avenue West
Seattle, Washington 98119
Attn: General Counsel
E-mail: mkelbon@omeros.com.
11.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.
12.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
13.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.
14.Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.
15.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
BMR-201 ELLIOTT AVENUE LLC,
a Delaware limited liability company


By:    /s/ Kevin M. Simonsen        
Name:    Kevin M. Simonsen            
Title:    Sr. Vice President, Sr. Counsel    


TENANT:
OMEROS CORPORATION,
a Washington corporation


By:    /s/ Gregory A. Demopulos        
Name:    Gregory A. Demopulos, M.D.    
Title:    Chairman & CEO            









--------------------------------------------------------------------------------






EXHIBIT A-1
THIRD ADDITIONAL VIVARIUM PREMISES





--------------------------------------------------------------------------------







EXHIBIT A-2
FOURTH ADDITIONAL VIVARIUM PREMISES





--------------------------------------------------------------------------------







EXHIBIT B-1
BASE RENT FOR THIRD ADDITIONAL VIVARIUM PREMISES
Dates
Square Feet of Rentable Area
Annual Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
Fifth Amendment Execution Date - November 15, 2016
924
$65.56
$5,048.12
$60,577.44
November 16, 2016 - November 15, 2017
924
$67.53
$5,199.81
$62,397.72
November 16, 2017 - November 15, 2018
924
$69.56
$5,356.12
$64,273.44
November 16, 2018 - November 15, 2019
924
$71.64
$5,516.28
$66,195.36
November 16, 2019 - November 15, 2020
924
$73.79
$5,681.83
$68,181.96
November 16, 2020 - November 15, 2021
924
$76.01
$5,852.77
$70,233.24
November 16, 2021 - November 15, 2022
924
$78.29
$6,028.33
$72,339.96
November 16, 2022 - November 15, 2023
924
$80.63
$6,208.51
$74,502.12
November 16, 2023 - November 15, 2024
924
$83.05
$6,394.85
$76,738.20
November 16, 2024 - November 15, 2025
924
$85.55
$6,587.35
$79,048.20
November 16, 2025 - November 15, 2026
924
$88.11
$6,784.47
$81,413.64
November 16, 2026 - November 15, 2027
924
$90.76
$6,988.52
$83,862.24






--------------------------------------------------------------------------------







EXHIBIT B-2
BASE RENT FOR THIRD ADDITIONAL VIVARIUM PREMISES
Dates
Square Feet of Rentable Area
Annual Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
Fifth Amendment Execution Date - November 15, 2016
1,134
$65.56
$6,195.42
$74,345.04
November 16, 2016 - November 15, 2017
1,134
$67.53
$6,381.59
$76,579.02
November 16, 2017 - November 15, 2018
1,134
$69.56
$6,573.42
$78,881.04
November 16, 2018 - November 15, 2019
1,134
$71.64
$6,769.98
$81,239.76
November 16, 2019 - November 15, 2020
1,134
$73.79
$6,973.16
$83,677.86
November 16, 2020 - November 15, 2021
1,134
$76.01
$7,182.95
$86,195.34
November 16, 2021 - November 15, 2022
1,134
$78.29
$7,398.41
$88,780.86
November 16, 2022 - November 15, 2023
1,134
$80.63
$7,619.54
$91,434.42
November 16, 2023 - November 15, 2024
1,134
$83.05
$7,848.23
$94,178.70
November 16, 2024 - November 15, 2025
1,134
$85.55
$8,084.48
$97,013.70
November 16, 2025 - November 15, 2026
1,134
$88.11
$8,326.40
$99,916.74
November 16, 2026 - November 15, 2027
1,134
$90.76
$8,576.82
$102,921.84






